DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-4 in the reply filed on 12/03/2021 is acknowledged.
Claims 6-14,16,22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear with regard to the metes and bounds of the phrase “nephron progenitor activity”. Because this phrase is not defined by the specification, it is not known if the activities encompassed are limited in breadth to giving rise to nephron cells, or, if other activities carried out by nephron progenitors is encompassed. Claims 3 and 4 depend from claim 
Claim 3 is unclear because the terms “insubstantial” and “insignificant” are relative and subjective terms. It is not known what level metes the limitations of insubstantial or insufficient. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hendry (2013, J Am Soc Nephrol, 24:1424-1434; IDS).
Claim 2 is drawn to a mammalian cell having nephron progenitor activity and comprising a nucleic acid encoding SNAI2, EYA1 and SIX1 that is expressed at a level that induces nephron progenitor activity. 
Hendry taught transfection of human (claim 4) HK2 cells as well as primary human (claim 4) renal proximal tubule cells (RPTECs) with lentiviral vectors encoding SNAI2, EYA1 and SIX1 (present in Pool 8) to reprogram them to become nephron progenitors with nephron . 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Little (2015, The Journal of Gene Medicine, Vol.. 17, Abstract from Keynote Speaker 12, pages 182-183; IDS).
Claim 2 is drawn to a mammalian cell having nephron progenitor activity and comprising a nucleic acid encoding SNAI2, EYA1 and SIX1 that is expressed at a level that induces nephron progenitor activity. 
Little discloses the use of a hyperactive piggyBac transposase (m7pB) system for Doxycycline mediated inducible expression of the SIX1, SIX2, OSR1, EYAI, HOXAI1, and SNAI2 genes in HK2 cell lines (human, claim 4) to reprogram such cells into nephron progenitors in vivo (Page 183, left hand column, lines 1-11). In addition, Little discloses the cells reprogrammed to a nephron progenitor state, once relaxed, results in the in vivo generation of new nephrons in a neonatal animal model (Page 183, left hand column, lines 5-11). HK2 cells are differentiated cells that lack progenitor activity (claim 3). Therefore, claims 2-4 lack novelty.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vanslambrouck (2015, The Journal of Gene Medicine, Vol.. 17, Abstract from Poster and Short Oral Presentation 8 12, pages 210-211; IDS).
Claim 2 is drawn to a mammalian cell having nephron progenitor activity and comprising a nucleic acid encoding SNAI2, EYA1 and SIX1 that is expressed at a level that induces nephron progenitor activity. 
	Vanslambrouck discloses using a lentiviral mediated screen to identify six transcription factors (SIX1, SIX2, HOXAI1, OSRI, EYA1 and SNAIZ2) sufficient to re-impose a nephron 
column, lines 3-8). Furthermore Vanslambrouck discloses that co-transfection of HK2 cells with this transposon results in re-expression of nephron progenitor markers, and delivery of these reprogrammed cells into a neonatal mouse kidney results in contribution to nephron formation (progenitor activity;; Page 211, left hand column, lines 8-15). HK2 cells are differentiated cells that lack progenitor activity (claim 3). Therefore, claims 2-4 lack novelty.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632